IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MICHAEL A. KONETSCO,            : No. 185 MM 2015
                                :
              Petitioner        :
                                :
                                :
          v.                    :
                                :
                                :
SUPERIOR COURT OF PENNSYLVANIA, :
                                :
              Respondent        :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.